On reargument, order denying defendants’ motion-for a construction of the interlocutory decree entered herein, so as to provide that the referee shall determine the issue of account stated, reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted,* with ten dollars costs, for the reasons stated in our previous decision. [217 App. Div. 760.] No opinion, Kelly, P. J., Jayeox, Manning and Young, JJ., concur; Kapper, J., dissents for the reason siated in the previous decision.